Citation Nr: 9926287	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  95-14 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability


REPRESENTATION

Appellant represented by:	Bob Waller, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1978 to June 
1981 and from April 1982 to November 1983.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1994 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs Regional 
Office (VARO).

A hearing was held on June 27, 1997, in Jackson, Mississippi, 
before Jack W. Blasingame, who is a member of the Board 
section rendering the determination in this claim and was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999) (amending 
38 U.S.C.A. § 7102 (West 1991)).  A transcript of the hearing 
is associated with the claims file.

This case was before the Board previously in January 1998 
when it was reopened and remanded for additional development.  
The requested development has been completed.


FINDING OF FACT

Schizophrenia was incurred in service.


CONCLUSION OF LAW

The appellant is entitled to service connection for 
schizophrenia, paranoid type.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In service, the appellant was disciplined several times for 
alcohol-related behavior.

Private medical records reflect that, in January 1983, 
Reginald Goldsby, M.D., treated the appellant and prescribed 
Xanax(r).  Dr. Goldsby noted the appellant's condition as 
"A.D."

The appellant's service medical records indicate that in 
February 1983 the appellant was treated for a depressive 
episode.  The appellant complained of difficulty coping with 
a relationship in Louisiana.  He complained of difficulties 
in concentration and loss of motivation for work.

In March 1983 the appellant was diagnosed with alcohol 
dependence.

In June 1983 the appellant was treated for alcohol 
dependence.

In August 1983 the appellant was diagnosed with alcohol abuse 
by history and some passive-aggressive and narcissistic 
personality features but no evidence of psychosis, neurosis, 
or a disabling personality disorder. 

At his November 1983 separation examination, the appellant 
was evaluated as "normal" psychiatrically.

Gerald O'Brien, Ph.D., examined the appellant in December 
1986.  Dr. O'Brien stated that it was his impression that the 
appellant suffered from paranoid schizophrenia and had a 
history of alcohol dependency.  He described the appellant as 
acutely psychotic, anxious, and agitated.

The appellant was hospitalized at the Jackson VA Medical 
Center (VAMC) in March 1987.  The diagnoses were 
schizophrenia, paranoid type; history of alcohol abuse; and 
borderline personality disorder.  His affect was blunted.  
His mood was depressed and anxious.  His judgment and insight 
were good.  The appellant reported increased auditory 
hallucinations and suicidal ideations.  The examiner also 
observed that the appellant had delusional thoughts.

Dr. O'Brien restated his diagnosis in a January 1994 response 
to interrogatories.  He stated that the appellant's condition 
arose in 1984 or possibly 1983.  He explained that the 
appellant's alcohol consumption at that time was self-
treatment for his mental illness.  He also noted that he had 
also examined the appellant in November 1993.

In an affidavit, dated June 25, 1997, Dr. Goldsby clarified 
his opinion of the appellant's condition.  He stated that he 
began treating the appellant for paranoid schizophrenia, 
anxiety, and delusional behavior in January 1983, while the 
appellant was still in service.  He opined that the 
appellant's behavior was acquired in service and was caused 
by the stress of the Marine Corps coupled with isolation from 
his family.  Dr. Goldsby opined further that the appellant's 
condition definitely progressed and worsened from January 
1983 to June 1997.

Dr. Goldsby stated that his objective and direct diagnosis is 
that the appellant suffered anxiety and delusional behavior 
directly caused by the stress of the Marine Corps and being 
separated from his family members.  Dr. Goldsby stated that, 
in his opinion, the appellant's paranoid schizophrenia, 
anxiety, and delusional behavior were incurred and aggravated 
while the appellant was on active duty.

At the June 27, 1997 hearing, the appellant testified that he 
considered himself successful through high school and 
college.  He stated that he had entered the Marine Corps as 
an enlisted man with the expectation that he would be offered 
soon the opportunity to become an officer.  He described 
being hazed severely in boot camp.

He stated that he was next assigned to a Cold Weather 
Survival Center in Bridgeport, California.  He stated that he 
continued to have difficulty with harassment from other 
soldiers and that he felt isolated from his family.  He 
stated that his family was enduring difficult times at home--
his father was involved in a serious boating accident, and 
his mother was beginning to suffer Alzheimer's disease.  The 
appellant reported that he began consuming alcohol and 
smoking marijuana at that time.

The appellant explained that he began having violent 
outbursts toward other marines.  He described one 
particularly violent fight in which his eyelids were badly 
cut.  He stated that he wanted to kill the marines whom he 
felt were harassing him.  He added that he began to believe 
that he should be treated as an officer and would exaggerate 
his educational background to others.  He stated also that he 
began to have audio hallucinations at this time, including 
his drill sergeant's voice yelling, "Stop," and classical 
music, which he considered "theme music" for his vision of 
himself as an officer.  He stated that these symptoms 
continued after he was transferred to Camp Pendleton, 
California.  He stated that the audio hallucinations occurred 
even while he was not consuming alcohol or marijuana.

He described his life after his first enlistment to be 
largely unsuccessful.  He recalled being unable to hold a job 
and one episode when he woke up in jail in his camouflage 
uniform after being arrested for disorderly conduct.

He stated that he then reenlisted in the Marine Corps.  He 
was assigned to El Toro, California, but his problems with 
being harassed by other marines continued.  He stated that 
while on leave in January 1983, he went to Dr. Goldsby for 
treatment.  He explained that he chose to see Dr. Goldsby 
rather than a military doctor because he wanted to keep his 
complaints off his service record.  He stated that Dr. 
Goldsby's recollection of his treatment of the appellant, as 
described in his June 1997 affidavit is accurate.  He 
recalled another episode in service when he drove a military 
police car around the base with the lights and siren 
activated.  He stated that he believes that he did that 
because he felt important while driving the official car.

The appellant recalled also his failure at alcohol 
rehabilitation being attributed to his delusional behavior.

From July to August 1998, the appellant was hospitalized at a 
VA hospital for alcohol dependence, alcohol induced psychotic 
disorder, and personality disorder.  The examiner noted that 
the alcohol induced psychotic disorder was difficult to 
differentiate from paranoid type schizophrenia.

During the hospitalization, the appellant was examined by two 
psychiatrists.  They each reviewed the appellant's claims 
folder.  They noted that the appellant's auditory 
hallucinations were not documented in his service medical 
records.  They noted that it was difficult to distinguish 
whether the appellant's auditory hallucinations were related 
to alcohol consumption and withdrawal or to schizophrenia.

The psychiatrists seemed to imply that the appellant's 
psychiatric disorder, if any, was not related to his service 
or the one year period thereafter; however, they noted also 
that a repeat evaluation of the appellant, after an extended 
period of sobriety would be helpful.  They noted also that 
substance abuse and psychotic disorders frequently co-exist.  
They added that causality could not be established easily.

In a November 1998 statement, the Compensation and Pension [C 
& P] Medical Coordinator, himself a physician, elaborated on 
the appellant's psychiatric evaluation during the 1998 
hospitalization.  He explained that the appellant had a 
diagnosis of alcohol dependence, which was associated with a 
psychotic disorder.  He stated that, without an extended 
period of sobriety, the etiology of the appellant's psychotic 
disorder could not be determined.  He stated that the 
examiners had concluded that it was as likely as not that the 
appellant had schizophrenia, paranoid type, with exacerbation 
secondary to alcohol abuse versus alcohol induced psychosis.  
He added that literature shows that substance abuse and 
psychotic disorders frequently co-exist but that causality 
cannot be established conclusively.

In a March 1999 statement, Stanley Russell, M.D., stated that 
he had examined the appellant and reviewed extensive medical 
records provided by the appellant.  He opined that the 
evidence supported overwhelmingly that the appellant suffered 
from a schizophrenic disorder and that the appellant had been 
suffering from that condition since, at least, 1983.  He 
stated that the appellant began to experience schizophrenia 
while on active duty.

In the March 1999 examination report, Dr. Russell opined that 
the appellant's alcohol abuse in service was an attempt at 
self-medication.  Dr. Russell noted that the appellant had 
been sober for a period of eight months.  The appellant 
reported that he continued to hear voices and hear music in 
his head.  He reported also problems with outbursts of anger, 
ideas of reference, and paranoid ideation.

Dr. Russell diagnosed chronic schizophrenia, alcohol 
dependence, and intermittent explosive disorder.

Dr. Russell stated that, based upon a longitudinal review of 
the appellant's history, he felt that appellant suffered from 
schizophrenia, which began to manifest itself while he was on 
active duty in the Marine Corps.  Dr. Russell stated that the 
military chose to focus only on the appellant's drinking 
behavior and overlooked the presence of schizophrenia.

In a May 1999 letter, Dr. Russell noted that his employment 
experience included seventeen years as Chief of Psychiatry at 
the VA hospital in Jackson, Mississippi.  He stated that he 
had conducted numerous evaluations of veterans and their 
claims with the VA.

He stated that, based upon his experience, he felt that 
certain information in service records was slanted in a 
particular direction, with the result that symptoms or 
historical information were ignored in favor of focusing on 
another symptom or problem.  He stated that, in particular, 
such analysis occurred with service members reporting a 
problem with alcohol abuse.  He noted, citing Principles of 
Addiction Medicine, that the person with an alcohol abuse 
problem may very clearly be suffering from another 
psychiatric disorder.

He stated further that the psychiatric literature confirms 
that patients with schizophrenia also frequently have 
problems with alcoholism.  He explains that a classification 
called Type II alcoholics consisted of people who began 
drinking alcohol to self-medicate psychiatric symptoms.

He opined that the appellant suffered from various psychotic 
symptoms following his entry into the military.  He stated 
that the appellant suffered from symptoms of anxiety and 
depression.  Dr. Russell added that the appellant manifested 
some early psychotic symptoms such as paranoid ideations.

Dr. Russell opined further that the appellant experienced 
symptoms in service that, over time, matured and led to the 
diagnosis of schizophrenia.


Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Service connection may 
also be granted on a secondary basis and for certain 
enumerated disabilities on a presumptive basis, see 38 C.F.R. 
§§ 3.307, 3.309, 3.310 (1998), or alternatively, with respect 
to any disease, if all the evidence establishes that the 
disease was incurred in service, see 38 C.F.R. § 3.303(d) 
(1998).
  It is the responsibility of a person seeking entitlement to 
service connection to present a well-grounded claim.  
38 U.S.C.A. § 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  In general, the 
appellant's evidentiary assertions are accepted as true for 
the purpose of determining whether a well-grounded claim has 
been submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Dr. Russell has diagnosed the appellant with schizophrenia.  
He has related to the appellant's schizophrenia to in-service 
symptoms of anxiety, depression, and alcohol abuse.  Assuming 
the credibility of this evidence, the claim must be said to 
be plausible, and therefore well grounded.

Accordingly, VA has a duty to assist in the development of 
facts relating to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  In this case, medical examinations have been provided 
and medical records have been obtained.  There is no 
indication of additional relevant evidence that would be 
needed to evaluate the claim fairly.  VA has satisfied its 
duty to assist.

The record includes medical evidence that the appellant 
incurred schizophrenia in service.  It also includes medical 
evidence that is not favorable to his claim.  Therefore, the 
evidence must be assessed, including an analysis of the 
credibility and probative value of the evidence, accounting 
for evidence which it finds to be persuasive or unpersuasive, 
and providing reasons for rejecting any evidence favorable to 
the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, the 
Board may not base a decision on its own unsubstantiated 
medical conclusions, but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record or adequate quotation from recognized medical 
treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Evidence in support of the appellant's claim includes the 
opinions of Drs. Goldsby and Russell.  Evidence not favorable 
to his claim includes the appellant's service medical 
records.  The preponderance of the evidence is in favor of 
the claim for service connection for an acquired psychiatric 
disability, because the medical evidence favorable to his 
claim is more persuasive and of greater weight than the 
unfavorable medical evidence.

Dr. Russell conducted an extensive evaluation of the 
appellant and reviewed the appellant's medical records.  He 
offered a well-reasoned and well-documented opinion that the 
appellant's schizophrenia was incurred in service.  Although 
the appellant's service medical records, including the 
separation examination and an August 1983 psychiatric 
examination do not show a diagnosis of psychosis, Dr. Russell 
explained convincingly that the appellant's other psychiatric 
symptoms were overlooked in service because the medical 
professionals focused on the appellant's alcohol abuse.

Further, although the VA examiners during the appellant's 
1998 hospitalization seemed to imply that the appellant's 
psychosis did not manifest itself during service, they stated 
also that the etiology of the appellant's schizophrenia could 
not be determined until the appellant had remained sober for 
an extended period.

When Dr. Russell examined the appellant in March 1999, the 
appellant had remained sober for eight months.  Further, 
although the VA examiners reviewed the appellant's claims 
folder, the records discussed by Dr. Russell in his 
examination report appear to be substantially all of the 
pertinent records in the appellant's claims folder.

Because Dr. Russell's examination of a sober appellant is 
based on a substantially complete history and because Dr. 
Russell provided a clear rationale for the conclusions 
reached, the evidence in favor of the appellant's claim is 
more probative and of greater weight and, based on this 
evidence, it is found as fact that the appellant does have 
schizophrenia, paranoid type, that was incurred in service.  
Accordingly, for the reasons and bases given above, the 
preponderance of the evidence favors the claim for service 
connection for schizophrenia, paranoid type.


ORDER

Service connection for schizophrenia, paranoid type, is 
granted.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

 



